TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 31, 2020



                                       NO. 03-19-00036-CV


                                    Roberto Wendt, Appellant

                                                  v.

                             Weinman & Associates, P.C., Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on January 10, 2019. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. Appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.